Citation Nr: 1032494	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-17 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1967 to September 
1973.

In a November 2005 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO), in North Little Rock, Arkansas 
granted service connection for PTSD, and evaluated the disability 
as 50 percent disabling, effective July 29, 2009.

In February 2006, the Veteran submitted a statement in which he 
styled as a "request for reconsideration of your most recent 
decision."  He wrote that he was claiming "a total rating of 
100% due to unemployability."  He wrote that he was also 
"asking you for an earlier onset date" presumably for the grant 
of service connection for PTSD.

There are six elements for a valid NOD: it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction; (2) be filed in writing; (3) be filed with 
the RO; (4) be filed within one year after the date of mailing of 
notice of the RO decision; (5) be filed by the claimant or the 
claimant's authorized representative; and (6) express a desire 
for Board review.  38 U.S.C.A. § 7105(b); Gallegos v. Gober, 283 
F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. § 20.201 (2009).

The Veteran's February 2006 statement satisfies some of the 
elements for a valid NOD, but does not contain any indication 
that he wanted Board review of the November 2005 rating decision.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by which the RO denied 
an increased evaluation for PTSD and entitlement to TDIU.  

The question of whether the Veteran's 100 percent rating should 
be permanent is referred to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran's PTSD causes symptoms that approximate total 
social and occupational impairment.  

3.  The claim for TDIU arises from the same facts as the claim 
for increased rating for PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2009).

2.  The issue of entitlement to TDIU is moot.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  

Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2 (2009); 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3 (2009); where there is 
a question as to which of two evaluations apply, assigning a 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 C.F.R. § 
4.7 (2009); and, evaluating functional impairment on the basis of 
lack of usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Under Diagnostic Code 9411, which is governed by a General Rating 
Formula for Mental Disorders, a 50 percent rating is warranted 
for occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130 (2009).

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; inability to perform activities of 
daily living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.   
Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other 
hand, if the evidence shows that the Veteran suffers symptoms or 
effects that cause occupational or social impairment equivalent 
to what would be caused by the symptoms listed in the diagnostic 
code, the appropriate equivalent rating will be assigned.  
Mauerhan v. Principi, at 443.  The Court of Appeals for the 
Federal Circuit has embraced the Mauerhan Court's interpretation 
of the criteria for rating psychiatric disabilities.  Sellers v. 
Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria or 
not, and had assigned a rating based on the level of occupational 
and social impairment.  Mauerhan v. Principi, at 444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the Veteran would be entitled to that 
rating if PTSD caused total occupational and social impairment, 
regardless of whether he had some, all, or none of the symptoms 
listed in the rating formula, and regardless of whether his 
symptoms were listed or not.  

One factor for consideration in evaluating mental disorders is 
the Global Assessment of Functioning (GAF) score, which is a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(citing Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some 
mild symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 to 
50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

The clinical evidence of record, which includes VA treatment 
records in June and July 2005.  In June 2005 the Veteran stated 
that some days were "ok" and other days were "crazy."  He 
reported "weird feelings-where he was in open space and there 
was nothing there-depression, very little sleep, and 
concentration issues."  The Veteran indicated that he had 
suicidal thoughts that "crossed his mind a few times," but he 
did not have a plan or intent.  The VA nurse noted that the 
Veteran was casually dressed and thin, with poor eye contact.  He 
was cooperative, but frequently made self-depreciating remarks, 
and he was dysphoric with an affect that was congruent to his 
mood.  The Veteran was relevant, coherent and goal-directed in 
his thought process without any suicidal or homicidal ideations, 
or any auditory or visual hallucinations.  The Veteran was 
diagnosed with a depressive disorder and assigned a GAF score of 
35.

The Veteran was again seen in July 2005, where he reported more 
good than bad days.  He described having dreams about military 
service and about friends and relatives who were dead.  The 
Veteran reported that he avoids crowds, is paranoid, and that he 
will only let certain people come near him.  He stated that he 
feels numb and distant from relationships.  The VA nurse noted 
that the Veteran was casually dressed and thin with good eye 
contact.  She noted that he was subdued with a congruent affect, 
and displayed a relevant, coherent and goal-directed thought 
process.  The Veteran was again noted as having no suicidal or 
homicidal ideations or auditory or visual hallucinations.  The 
Veteran was assigned a GAF of 35.

The Veteran underwent a VA examination in October 2005.  At that 
time, he reported having trouble sleeping and that he had 
hallucinations.  He explained that he lives by hallucinations and 
nightmares.  He stated the nightmares occurred every three to 
five days and generally involve being shot at; when he awakens he 
is sweating and nervous and usually does not return to sleep.  He 
stated that he gets approximately two to three hours of sleep a 
night.  He also reported intrusive thoughts and being easily 
startled.  Gunshots and explosions bother him and he has hit the 
ground at times.  He stated that he generally avoids crowds, he 
never goes out to eat but will grab take out, and he will not 
shop in large stores.  He further stated that he avoids war 
movies because he does not like "reminiscing."  He stated that 
he will occasionally see dead bodies at the side of the highway.  

The VA examiner noted that the Veteran had been married for 14 
years to his second wife, but the Veteran stated that his wife 
did not say much to him because "she says that [he] is very 
moody."  The Veteran also reported that he read if he could 
sustain concentration, or would just goes out in his yard.  He 
stated that he did not visit with anyone very often, though he 
would sometimes talk to a neighbor.

On examination, the Veteran was casually dressed and fully 
cooperative.  The Veteran's eye contact was limited and he 
appeared rather dysphoric.  The Veteran's speech was normal in 
rate and rhythm.  The Veteran was mildly depressed with an 
appropriate affect for the content.  The Veteran's thought 
processes were logical and tight, without any loosening of 
associations or confusion; the Veteran's memory was grossly 
intact and he was oriented to all spheres.  The Veteran did not 
report hallucinations or delusions during the examination.  The 
Veteran's insight and judgment were adequate.  The Veteran denied 
suicidal or homicidal intent, though he reported both suicidal 
and homicidal ideations.  He was diagnosed as having PTSD and 
assigned a GAF of 45.  The examiner noted that the Veteran did 
not have any impairment in thought processing or communication, 
and concluded that the Veteran's depression was part of his PTSD 
symptoms.  

In a July 2006 VA treatment note, the Veteran reported a 
depressed mood and fatigue throughout the day.  He reported 
sleeping one to two hours a night and having passive suicidal 
thoughts without a plan or intent.  The VA nurse noted that the 
Veteran was casually dressed and thin, cooperative and pleasant 
with good eye contact.  The Veteran's mood was subdued, and he 
had a congruent affect.  The Veteran's thought process was 
relevant, coherent and goal-directed without suicidal or 
homicidal ideations or any auditory or visual hallucinations.  
The Veteran was assigned a GAF of 35, and was noted by the VA 
nurse to be depressed and appeared tired.  He was not a danger to 
himself or others.

Subsequent VA treatment records show that the Veteran's PTSD 
symptoms were similar to those described above.  In February 
2007, the VA nurse noted that the Veteran reported that his 
second wife left him because she "couldn't take his irritability 
and being up all night."  The Veteran endorsed global insomnia, 
depression and irritability, without any suicidal thoughts.  He 
reported "seeing death," particularly of his parents and people 
from Vietnam, and he reported that he would occasionally hear 
voices.  He stated, "I can smell it sometime[s], I have been 
having that smell in my nose for 37 years, ever since Vietnam."  

The Veteran reported that he did not have any thoughts of hurting 
or killing himself.  He was noted as being casually dressed, 
thin, cooperative and pleasant, with good eye contact.  His mood 
was subdued and his affect was congruent, and his thought process 
was relevant, coherent and goal-directed.  

The Veteran was assigned a GAF score of 35 and the VA nurse 
stated that the Veteran was experiencing significant PTSD 
symptoms, including visual, auditory and olfactory hallucinations 
and paranoia.  The Veteran was noted as not being suicidal or 
homicidal.

In April 2007 the Veteran underwent another VA examination.  The 
examiner did not have access to the claims folder and did not 
report review of any other records.  At that time, the Veteran 
indicated that he was "hanging and that's about it."  He could 
not sleep and stayed depressed.  He slept about one to two hours 
a night, and had nightmares three or four times a week.  He also 
reported thinking about Vietnam two or three times a day.  

He was easily startled, for instance by someone slamming the door 
or someone coming up behind him, and if someone startled him he 
might hit them.  He did not go to restaurants to eat, but would 
get food to go.  He stated that his wife did all the shopping and 
that he avoided war movies and TV.  The Veteran reported being 
married for 16 years to his second wife, but that they did not 
get along too well.  He stated that she said he was too 
irritable, so he stayed out of her way, though he would be there 
for her if she needed him.  He reported that he did not work 
because of physical problems and that he just "sits around the 
house."  He stated that he would occasionally chat with his 
brother and sister over the phone.

On examination, the Veteran was noted as being casually dressed 
and cooperative.  The Veteran was described as somewhat sullen 
with some dysphoria and limited eye contact.  The Veteran's 
speech rate and rhythm were normal.  The Veteran's mood was 
primarily one of depression and his affect was appropriate to 
content.  

The Veteran's thought processes were logical and tight, without 
any loosening of associations or confusion noted.  The Veteran's 
memory was grossly intact, he was oriented to all spheres, and he 
did not report any hallucinations or delusions.  His insight and 
judgment were somewhat limited and adequate, respectively.  The 
Veteran also reported occasional suicidal ideation without 
intent, but denied any homicidal ideations.  The Veteran was 
diagnosed with PTSD and assigned a GAF of 45.  

The examiner opined, however, that the Veteran's symptoms were 
moderate and had persisted for years.  The examiner noted that 
the Veteran reported considerable social isolation, but did not 
demonstrate any impairment in thought processes or communication.  
He further opined that the Veteran's PTSD symptoms did not 
preclude activities of daily living, and he stated that the 
Veteran's depression partially was from PTSD and partially from 
his inability to work-which he concluded was because of 
unspecified physical problems and not because of PTSD.

Although the most recent VA examiner opined that the Veteran had 
only moderate disability from PTSD; all of the GAF scores, 
including that provided by the examiner, have been indicative of 
serious disability with an inability to work and have friends.  
DSM IV.  The VA examiner's opinion is also inconsistent with the 
treatment records showing suicidal ideation, hallucinations, and 
other significant symptomatology.

While the Veteran has been able to maintain some impaired and 
limited relationships, he has not been gainfully employed and his 
level of disability has generally been assessed as at a level 
that would preclude employment or any significant social 
relationships.


TDIU

The grant of a 100 percent rating for PTSD renders the claim for 
TDIU moot during the period when the 100 percent rating is in 
effect.  See 38 C.F.R. § 4.16(a) (2009) (TDIU is granted where 
the schedular rating is less than total).  Inasmuch as the claim 
for TDIU and the increased rating for PTSD arose at the same time 
and are based on the same evidence, the claim for TDIU is moot 
and is dismissed.  


ORDER

An increased rating of 100 percent for PTSD is granted.

The appeal for entitlement to TDIU is dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


